15‐1829
United States of America v. Derry




                                           In the
                United States Court of Appeals
                             For the Second Circuit
                                           ________

                                    August Term, 2015

                                         No. 15‐1829

                              UNITED STATES OF AMERICA,
                                       Appellee,

                                               v.

                                       LEROY DERRY,
                                    Defendant‐Appellant.1
                                         ________

                  Appeal from the United States District Court
                         for the District of Connecticut.
                 No. 97 Crim. 48 (MPS) ― Michael P. Shea, Judge.
                                    ________

                                  Argued: April 6, 2016
                                  Decided: June 1, 2016
                                       ________

            Before: POOLER, PARKER, and LIVINGSTON, Circuit Judges.
                                  ________




1
     The Clerk of Court is directed to amend the caption as set forth above.
                                                                No. 15‐1829




       Appeal  from  an  order  of  the  United  States  District  Court  for
the  District  of  Connecticut  (Shea,  J.)  denying  Leroy  Derry’s  motion
for a sentence modification pursuant to 18 U.S.C. § 3582(c)(2).  Derry
received  a  sentence  modification  in  2011  based  upon  Amendment
750  to  the  Sentencing  Guidelines  and  sought  a  second  modification
in  2015  based  upon  Amendment  782.    The  district  court  concluded
that he was ineligible because Amendment 782 had not reduced his
guideline  range  below  that  applied  at  his  prior  sentence
modification.    Derry  contends  that  he  is  eligible  because  his
amended  guideline  range  is  lower  than  the  range  applied  at  his
original  sentencing.    We  hold  that  when  a  defendant  is  serving  a
term  of  imprisonment  that  has  been  modified  pursuant  to
§  3582(c)(2),  his  sentence  is  “based  on”  the  guideline  range  applied
at  his  most  recent  sentence  modification,  rather  than  the  range
applied  at  his  original  sentencing.    Because  Derry’s  sentence  is
“based  on”  a  guideline  range  that  has  not  been  lowered  by
Amendment  782,  he  is  ineligible  for  a  sentence  modification.    The
judgment of the district court is accordingly AFFIRMED.
                                 ________

                     DAVID  S.  KEENAN,  Assistant Federal Defender, for
                     Terence S. Ward, Federal Public Defender for the
                     District of Connecticut, New Haven, Connecticut,
                     for Defendant‐Appellant.

                     AVI  PERRY,  Assistant  United  States  Attorney
                     (Michael  E.  Runowicz  &  Marc  H.  Silverman,
                     Assistant United States Attorneys, on the brief), for
                     Deirdre  M.  Daly,  United  States  Attorney  for  the
                     District of Connecticut, for Appellee.
                                 ________


                                      2
                                                                No. 15‐1829




BARRINGTON D. PARKER, Circuit Judge:

       A federal sentence ordinarily may not be modified once it has
been  imposed.    18  U.S.C.  §  3582(b).    An  exception  to  this  rule  of
finality  arises  when  a  defendant  has  been  sentenced  to  a  term  of
imprisonment “based on” a sentencing range that has “subsequently
been  lowered  by”  a  retroactive  amendment  to  the  United  States
Sentencing  Guidelines,  id.  §  3582(c)(2),  and  the  “guideline  range
applicable  to  the  defendant”  has  been  “lowered  as  a  result,” 
U.S.S.G.  §  1B1.10(a)(1).    Under  those  circumstances,  a  district  court
may  modify  the  term  of  imprisonment  based  upon  the  amended
guideline range.  U.S.S.G. § 1B1.10(b)(1).  

        This appeal calls on us to determine whether a defendant who
has  received  a  sentence  modification  is  eligible  for  a  further
modification  when,  as  a  result  of  a  subsequent  Guidelines
amendment, his revised guideline range is lower than that applied at
his  original  sentencing  but  not  lower  than  the  range  applied  at  his
prior  sentence  modification.    Leroy  Derry  was  originally  sentenced
in 2009 to a term of 396 months’ imprisonment based on a guideline
range  of  360  months  to  life.    In  2011,  he  received  a  sentence
modification  based  upon  Amendment  750,  which  lowered  the  base
offense  level  for  his  crack  cocaine  convictions  and  thereby  reduced
his  guideline  range  to  235  to  293  months.    In  2015,  he  sought  a
second  modification  based  on  Amendment  782,  which  again
lowered  the  base  offense  level  but,  because  of  the  Guidelines’
grouping  procedures,  yielded  the  same  guideline  range  as  before. 
The United States District Court for the District of Connecticut (Shea,
J.)  concluded  that  Derry  was  ineligible  for  a  second  sentence
modification  because  Amendment  782  did  not  further  reduce  his
guideline range below that applied at his prior modification.  Derry
contends that he is eligible because his amended guideline range  is
lower than the range applied at his original sentencing.



                                      3
                                                               No. 15‐1829




      We  hold  that  when  a  defendant  is  serving  a  term  of
imprisonment  that  has  been  modified  pursuant  to  §  3582(c)(2),  his
sentence is “based on” the guideline range applied at his most recent
sentence  modification,  rather  than  the  range  applied  at  his  original
sentencing.    Because  Derry’s  sentence  is  “based  on”  a  guideline
range of 235 to 293 months and that range has not subsequently been
lowered  by  Amendment  782,  he  is  ineligible  for  a  sentence
modification.    The  judgment  of  the  district  court  is  accordingly
affirmed.

                            BACKGROUND

      Derry is a former member of the Latin Kings street gang who
was involved in the group’s Connecticut chapter in the mid‐ to late‐
1990s.  In 1998, a jury convicted him of multiple counts of conspiracy
and  possession  with  intent  to  distribute  heroin  or  cocaine  base,  21
U.S.C.  §§  841,  846,  racketeering  and  racketeering  conspiracy,  18
U.S.C.  §  1962,  attempted  murder,  and  conspiracy  to  murder,  18
U.S.C. § 1959.

       Prior  to  sentencing,  the  United  States  Probation  Department
prepared  a  Presentence  Report  (“PSR”)  that  sorted  Derry’s
convictions  into  three  groups  pursuant  to  the  Guidelines’  grouping
provisions.    See  U.S.S.G.  §§  3D1.1–3D1.5.    Group  One  included  his
convictions  for  racketeering  and  drug  trafficking.    Based  on  104.2
grams of cocaine base, Probation calculated a base offense level of 32
under the crack cocaine guideline, § 2D1.1, and then added six levels
for  Derry’s  possession  of  a  firearm  and  leadership  role  in  the
organization,  §§  2D1.1(b)(1),  3B1.1(a),  yielding  an  adjusted  offense
level  of  38.    For  Groups  Two  and  Three,  which  included  Derry’s
convictions  for  attempted  murder  and  conspiracy  to  murder,
Probation calculated adjusted offense levels of 32.  Applying § 3D1.4,
Probation  then  assigned  one  unit  to  Group  One  and  one‐half  unit
each  to  Groups  Two  and  Three,  added  the  two  units  to  the  highest
adjusted offense level of 38, and calculated a total offense level of 40. 

                                      4
                                                                              No. 15‐1829




Because  Derry’s  Criminal  History  level  was  Category  IV,  his
corresponding  guideline  range  was  360  months  to  life
imprisonment.    The  district  court  (Nevas,  J.)  adopted  the  PSR’s
findings and calculations and sentenced Derry principally to a term
of 396 months.

        In  2011,  the  United  States  Sentencing  Commission
promulgated Amendments 750 and 759, which retroactively revised
§  2D1.1  to  reduce  the  base  offense  level  for  crack  cocaine  offenses. 
U.S.S.G. App’x C, Vol. III, Amends. 750, 759.  In an addendum to the
PSR,  Probation  concluded  that  Derry  was  eligible  for  a  sentence
modification because the amendments had reduced the base offense
level  for  Group  One  to  26,  resulting  in  an  adjusted  offense  level  of
32.    As  Groups  One,  Two,  and  Three  now  all  had  the  same  offense
level,  Probation  assigned  each  group  one  unit  per  §  3D1.4,  and,
using  the  highest  adjusted  offense  level  of  32  as  the  starting  point,
calculated a revised total offense level of 35 and a revised guideline
range  of  235  to  293  months.    The  district  court  (Burns,  J.)  then  sua
sponte reduced Derry’s sentence to 293 months.  Derry did not seek
reconsideration or appellate review of that decision.2

     In  April  2015,  Derry  moved  for  a  further  sentence
modification  based  on  Amendments  782  and  788,  which

2
   The parties offer conflicting accounts as to whether Derry received notice of the PSR
addendum or was aware that the district court was considering modifying his sentence
sua sponte.  It is unclear whether Derry was entitled to notice that the court was
considering modifying his sentence.  See United States v. Deglace, 309 F. App’x 288, 290
(11th Cir. 2008) (observing that § 3582(c)(2) does not provide a defendant with a right to
notice of a potential modification); United States v. Johnson, 703 F.3d 464, 469–71 (8th Cir.
2013) (concluding that § 3582(c)(2) does not implicate a constitutionally protected
liberty interest).  But even if he was, his recourse was to seek reconsideration or
appellate review of that order, and the time to challenge the 2011 modification on direct
appeal has long since passed.  Whatever complaints Derry may have regarding his
prior modification, we are bound by § 3582(c)(2) and may grant him relief only if he
meets the statute’s eligibility requirements with respect to Amendment 782.  We
express no opinion on the viability of other potential avenues of relief with respect to
the 2011 modification.

                                               5
                                                                 No. 15‐1829




retroactively reduced the base offense levels for all drug offenses by
two.    U.S.S.G.  Supp.  II  App’x  C.,  Amends.  782,  788.    Probation
submitted  another  addendum  to  the  PSR,  but  this  time  concluded
that  Derry  was  ineligible.    It  reasoned  that  although  the  adjusted
offense  level  for  Group  One  had  been  reduced  to  30,  the  highest
adjusted  offense  level  of  32  continued  to  serve  as  the  starting  point
and each group continued to receive one unit, leaving Derry’s total
offense  level  at  35  and  his  guideline  range  the  same  as  before.    On
May  27,  2015,  the  district  court  (Shea,  J.)  held  that  Derry  was
ineligible  for  a  modification  because  the  “guideline  range
applicable”  to  him  had  not  been  “lowered  as  a  result  of”
Amendment  782.    United  States  v.  Derry,  No.  97‐cr‐48,  2015  WL
3407924, at *2–3 (D. Conn.).  Derry timely appealed.  We review the
district court’s interpretation of statutes and the Guidelines de novo. 
United States v. Savoy, 567 F.3d 71, 72 (2d Cir. 2009) (per curiam).

                               DISCUSSION

                                      I.

        Because a sentence incorporated in a judgment of conviction is
final, courts are generally precluded from modifying a sentence once
it  has  been  imposed.    18  U.S.C.  §  3582(b),  (c).    Congress  has,
however, recognized an exception when the Sentencing Commission
has  issued  a  retroactive  amendment,  such  as  the  amendments
reducing the crack cocaine guidelines, that would have reduced the
defendant’s guideline range had it been in place when the defendant
was initially sentenced.  Specifically, a court is authorized to modify
an otherwise final sentence, on a motion or its own initiative, 

              in  the  case  of  a  defendant  who  has  been
              sentenced to a term of imprisonment based
              on  a  sentencing  range  that  has
              subsequently  been  lowered  by  the
              Sentencing  Commission  pursuant  to  28

                                       6
                                                                               No. 15‐1829




                 U.S.C.  994(o)  .  .  .  after  considering  the
                 factors  set  forth  in  section  3553(a)  to  the
                 extent  they  are  applicable,  if  such  a
                 reduction  is  consistent  with  applicable
                 policy  statements  issued  by  the  Sentencing
                 Commission. 

18  U.S.C.  §  3582(c)(2).3    The  Commission’s  applicable  policy
statement appears at U.S.S.G. § 1B1.10 and provides that a court may
modify a sentence “[i]n a case in which a defendant is serving a term
of  imprisonment,  and  the  guideline  range  applicable  to  that
defendant  has  subsequently  been  lowered  as  a  result  of  an
amendment  to  the  Guidelines  Manual  listed  in  subsection  (d).” 
U.S.S.G.  §  1B1.10(a)(1).4    A  defendant  is  thus  eligible  for  a
modification  if  he  has  been  sentenced  to  a  term  of  imprisonment
“based  on”  a  guideline  range  that  has  “subsequently  been  lowered
by”  an  enumerated,  retroactive  amendment,  and  the  “guideline
range applicable” to him has been “lowered as a result.”

           To  determine  whether  and  to  what  extent  a  reduction  is
warranted,  a  district  court  must  calculate  the  “amended  guideline
range  that  would  have  been  applicable  to  the  defendant  if  the
amendment(s)  to  the  guidelines  listed  in  [§  1B1.10(d)]  had  been  in
effect  at  the  time  the  defendant  was  sentenced.”    Id.  §  1B1.10(b)(1). 
In so doing, the court is directed to “substitute only the amendments
.  .  .  for  the  corresponding  guideline  provisions  that  were  applied
when the defendant was sentenced and [to] leave all other guideline
application decisions unaffected.”  Id.  If the court concludes that the
defendant  is  eligible  for  a  sentence  modification  based  upon  the
amended  guideline  range,  it  should  proceed  to  determine  whether,
in  its  discretion,  a  reduction  is  warranted  in  light  of  the  applicable

3
    We have previously recognized that the “sentencing range” and “guideline range”
are the same.  See United States v. Rivera, 662 F.3d 166, 173 (2d Cir. 2011), superseded on
other grounds by U.S.S.G. § 1B1.10 (2011).
4
    Amendment 782 is listed, in relevant part, in § 1B1.10(d).

                                               7
                                                                    No. 15‐1829




§ 3553(a) factors and the defendant’s circumstances, including post‐
sentencing  conduct.    18  U.S.C.  §  3582(c)(2);  U.S.S.G.  §  1B1.10  cmt.
n.1(B)(i)–(iii); see also Dillon v. United States,  560  U.S. 817, 826 (2010)
(describing  this  two‐step  process).    Thus,  §  3582(c)(2)  “does  not
authorize a [plenary] sentencing or resentencing proceeding,” Dillon,
560  U.S.  at  825,  but  rather  “empowers  district  judges  to  correct
sentences  that  depend  on  frameworks  that  later  prove  unjustified”
by  reducing  a  sentence  in  circumstances  specified  by  the
Commission,  Freeman  v.  United  States,  564  U.S.  522,  526  (2011)
(plurality opinion).

                                        II.

       We  now  consider  whether  Derry  is  eligible  for  a  sentence
modification  based  upon  Amendment  782,  which  yielded  a  revised
guideline  range  (235  to  293  months)  that  was  lower  than  the  range
applied  at  his  original  sentencing  (360  months  to  life)  but  the  same
as the range applied at his 2011 sentence modification. 

       The district court assumed that Derry had been “sentenced to a
term  of  imprisonment  based  on  a  sentencing  range”  that  has  been
lowered  by  Amendment  782,  2015  WL  3407924,  at  *1  (quoting  18
U.S.C.  §  3582(c)(2)),  because,  in  its  view,  the  term  “sentenced”
“likely  refers  to  the  sentence  imposed  at  the  original  sentencing
hearing,”  and  the  guideline  range  applied  to  Derry  at  his  original
sentencing  was  subsequently  lowered  by  the  amendment,  id.    The
court  went  on  to  conclude,  however,  that  under  the  Guidelines
policy statement, the “guideline range applicable” to Derry was the
range  applied  at  his  sentence  modification,  and  that  range  had  not
been  “lowered  as  a  result  of”  Amendment  782  because  it  remained
the  same  as  before.    Id.  at  *2  (quoting  U.S.S.G.  §  1B1.10(a)(1)).    The
court  thought  that  this  interpretation  best  accorded  with  the  policy
of  finality  in  sentencing:  since  Derry  had  “already  been  afforded
judicial consideration of whether his sentence should be reduced in
light of an amended sentencing range of 235–293 months,” allowing

                                        8
                                                                            No. 15‐1829




him to seek a modification based on the same range would be akin
to providing “multiple bites at the same apple.”  Id. at *4.

        Derry  contends  that  the  district  court  correctly  determined
that  he  was  sentenced  to  a  term  of  imprisonment  “based  on”  a
guideline range that has subsequently been lowered by Amendment
782,  but  erred  when  it  construed  “applicable  guideline  range”  to
refer  to  the  range  applied  at  his  2011  sentence  modification.    With
respect  to  the  former,  Derry  urges  that  the  term  “sentenced”  in
§  3582(c)(2)  is  equivalent  to  the  formal  process  of  “sentencing,”
which  is  distinct  from  a  sentence  modification  and  refers  to  the
procedure  described  in  Federal  Rule  of  Criminal  Procedure  32  that
results  after  a  number  of  steps  in  the  imposition  of  a  term  of
imprisonment and the entry of a judgment of conviction.  Under this
reading,  Derry  was  “sentenced”  to  a  term  of  imprisonment  at  his
original  sentencing,  and  the  guideline  upon  which  his  sentencing
was  based  is  360  months  to  life.    The  government  effectively
concedes  this  point  and  opts  to  instead  contest  the  meaning  of
“applicable guideline range” under § 1B1.10.5

        We  cannot  agree  that  Derry  has  been  sentenced  to  a  term  of
imprisonment “based on” the guideline range applied at his original
sentencing.    Although  Derry’s  argument  is  creative,  his  reliance  on
the  term  “sentenced” misses the mark.  The focal point of § 3582 is
not  the  moment  at  which  the  defendant  was  “sentenced,”  nor  is  it
the  Rule  32  “sentencing.”    Indeed,  the  latter  term  does  not  even
appear in the statute; the sole references to “sentencing” occur in the
contexts  of  the  “Sentencing  Commission”  and  the  “sentencing
range.”  See 18 U.S.C. § 3582(a), (c)(1)(A), (c)(2).  
5
  Although the government does not argue that Derry is ineligible for a further
reduction under the statutory text of § 3582(c)(2) and focuses instead on his eligibility
under the Guidelines policy statement, we nonetheless decide this appeal on this
ground because we find that, as a matter of statutory construction, § 3582(c)(2) does not
permit him the relief he seeks.  Further, because Derry forcefully argued in his brief
and reply brief that he is eligible for relief under § 3582(c)(2), he is not prejudiced by
our taking up this issue in spite of the government’s silence.

                                             9
                                                                 No. 15‐1829




        The  operative  term,  rather,  is  the  “term  of  imprisonment”  or
“sentence” that the defendant is serving.  We think this is apparent
from  the  text  and  structure  of  the  statute.    Section  3582  is  titled
“Imposition of a sentence of imprisonment.”  Subsection (a) outlines
the factors to be considered by the district court in deciding whether
to impose a “term of imprisonment” in the first instance and, if so, in
setting the term’s length.  Subsection (b) provides that a “sentence to
imprisonment”  may  be  appealed,  modified,  or  corrected  only  in
limited circumstances.  And subsection (c), titled “Modification of an
imposed term of imprisonment,” provides that “[t]he court may not
modify  a  term  of  imprisonment  once  it  has  been  imposed  except,”
inter  alia,  when  a  defendant  “has  been  sentenced  to  a  term  of
imprisonment  based  on  a  sentencing  range  that  has  subsequently
been  lowered.”    Section  3582  thus  sets  forth  the  circumstances  in
which  a  district  court  should  impose  a  term  of  imprisonment  on  a
defendant and when that term may be revised.

       Accordingly,  the  relevant  inquiry  under  §  3582(c)(2)  is  not
when the formal process of “sentencing” occurred, but what term of
imprisonment  the  defendant  is  serving  and  what  guideline  range
serves as the basis for that sentence.  When a district court modifies
a  term  of  imprisonment  pursuant  to  §  3582(c)(2),  it  replaces  the
previous  term  of  imprisonment  with  a  new  one  based  on  the
amended  guideline  range,  and  amends  the  judgment  to  reflect  the
sentence that comes into effect.  See 18 U.S.C. § 3582(b)–(c).  In other
words, as a matter of fact, the old sentence no longer exists, and the
only  term  of  imprisonment  to  which  the  defendant  has  been
“sentenced”  is  “based  on”  the  guideline  range  applied  in  the
modification proceeding.  Derry’s reliance on the word “sentenced”
does not persuade us otherwise because “sentenced” is not the same
as  the  formal  Rule  32  act  of  “sentencing,”  and  a  defendant  who
receives a sentence modification undoubtedly has been sentenced to
a new term of imprisonment.  That is, after all, why defendants like



                                      10
                                                                          No. 15‐1829




Derry seek a modification in the first place.6

       This  conclusion  is  consistent  with  our  case  law  in  other
contexts.    In  United  States  v.  Williams,  for  instance,  we  held  that  a
defendant  who  was  subject  to  the  crack  cocaine  guideline  but
sentenced pursuant to a higher statutory mandatory minimum  was
ineligible  for  a  modification  based  upon  Amendment  706,  which
reduced  the  crack  cocaine  guideline  range,  because  the  statutory
minimum  had  “subsumed  and  displaced  the  otherwise  applicable
guideline  range,”  such  that  his  sentence  was  “as  a  matter  of  fact”
based  on  the  mandatory  minimum.    551  F.3d  182,  185–86  (2d  Cir.
2009)  (alterations  in  original).    In  United  States  v.  Johnson,  we
affirmed  our  holding  in  Williams  that  the  mandatory  minimum
displaces  the  otherwise  applicable  guideline  range,  and  deemed  a
defendant  ineligible  for  a  sentence  modification  when  the
amendment  at  issue  generated  a  guideline  range  of  120  months,  as
opposed  to  the  initial  range  of  120  to  134  months.    732  F.3d  109,
114–15 (2d Cir. 2013).

       While  neither  of  these  cases  addresses  a  scenario  in  which  a
defendant  seeks  a  further  sentence  modification,  their  focus  upon
the final, as opposed  to interim, guideline calculation is instructive. 
Just  as  we  do  not  look  to  the  interim  guideline  ranges  used  in  a
single  sentencing  proceeding,  so  too  we  should  not  look  to  the
guideline  ranges  applied  in  earlier  sentencing  proceedings  when
those  ranges  have  been  subsumed  and  displaced  by  a  range  that
6
   Dillon’s distinction between plenary sentencing and sentence modification is
consequently inapposite.  In any event, Dillon simply recognized that § 3582(c)(2)
proceedings are not “sentencing” proceedings that implicate the constitutional interests
underlying United States v. Booker, 543 U.S. 220 (2005).  Dillon, 560 U.S. at 828.  The
Supreme Court did not reject the basic proposition that a judge who exercises his
discretion to modify a sentence pursuant to § 3582(c)(2) assigns a new term of
imprisonment based on the § 3553(a) factors and the defendant’s circumstances.  See id.
at 826–27 (observing that a court modifying a sentence “does not impose a new
sentence in the usual sense” because its analysis is circumscribed by the eligibility
requirement and the Commission’s policy statements, such as those governing the
permissible extent of a reduction for eligible defendants) (emphasis added).

                                            11
                                                                  No. 15‐1829




provides the basis for the term of imprisonment that the defendant is
serving.  In both scenarios, the defendant is serving a sentence based
on  the  guideline  range  that  was  most  recently  applied,  and  he
should  be  eligible  for  a  modification  only  if  an  amendment  affects
the guideline range that actually underlies his sentence.  Cf. Freeman,
564  U.S.  at  535  (Sotomayor,  J.,  concurring)  (“To  ask  whether  a
particular  term  of  imprisonment  is  ‘based  on’  a  Guidelines
sentencing range is to ask whether that range serves as the basis or
foundation  for  the  term  of  imprisonment.”).    Derry’s  alternative
reading  would  undermine  the  statute’s  purpose  of  allowing  a
narrow  exception  to  the  rule  of  finality  in  sentencing  when  a
defendant  has  been  disadvantaged  by  the  sentencing  range  that  an
amendment  sought  to  correct,  such  that  a  modification  could
remedy  “whatever  marginal  effect  the  since‐rejected  Guideline  had
on the defendant’s sentence.”  Id. at 530 (plurality opinion).  When a
defendant is serving a sentence based on a guideline range that has
not been further reduced by an amendment, he is not disadvantaged
because  the  marginal  effect  of  the  since‐rejected  guideline  range  on
his sentence is non‐existent.

       Our decision today is in accord with the holdings of our sister
circuits.    In  United  States  v.  Tellis,  for  example,  the  defendant  was
subject  to  the  career  offender  guideline,  U.S.S.G.  §  4B1.1,  and  the
crack cocaine guideline, U.S.S.G. § 2D1.1, and was sentenced under
the  latter.    The  district  court  subsequently  granted  a  sentence
modification  based  on  Amendment  706,  using  §  4B1.1  as  the  new
“starting  point”  in  its  calculation.    748  F.3d  1305,  1307  (11th  Cir.
2014).    When  Tellis  sought  a  second  modification  based  upon
Amendment  750,  which  further  reduced  the  base  offense  level  for
his  crack  cocaine  conviction,  the  district  court  held  that  he  was
ineligible  “because  he  was  sentenced  as  a  career  offender.”    Id.  at
1308.  On appeal, Tellis argued that  “relying on the career offender
provisions  now  would  constitute  a  re‐sentencing  proceeding  as
opposed  to  a  modification  proceeding,”  since  the  career  offender

                                      12
                                                                             No. 15‐1829




guideline had not been applied at his original sentencing.  Id. at 1309
(internal quotation marks omitted).  The Eleventh Circuit disagreed,
reasoning that “[b]ecause Mr. Tellis’s Amendment 706 modification
properly  resulted  from  his  career  offender  status,”  his  “term  of
imprisonment  [was]  based  on  the  career  offender  guideline”;
consequently, “Amendment 750 [had] not lower[ed] his offense level
after the Amendment 706 modification, and thus [had] not alter[ed]
the  guideline  range.”    Id.  at  1309–10.    Two  other  circuits  have
reached the same conclusion.  See United States v. Banks, 770 F.3d 346,
348 (5th Cir. 2014) (per curiam) (“[U]nder section 3582, a defendant’s
sentence  is  ‘based  on’  the  guidelines  range  for  the  sentence  he  is
currently  serving,  not  the  guidelines  range  used  in  his  original
sentencing.”);  United  States  v.  Wormley,  471  F.  App’x  837,  838  (10th
Cir.  2012)  (“Since  Wormley  was  resentenced  [under  §  3582(c)(2)]
pursuant  to  the  statutory  minimum  rather  than  the  guidelines,  he
cannot  claim  to  be  serving  a  term  of  imprisonment  based  on  a
sentencing  range  that  was  later  lowered  by  the  Sentencing
Commission.”).  Cf. United States v. Trujillo, 713 F.3d 1003, 1006 (9th
Cir.  2013)  (where  the  defendant  had  been  denied  a  prior
modification  request,  he  was  “serving  a  sentence  of  imprisonment
imposed  upon  him  at  the  time  of  his  conviction,”  “and  the  district
court  had  jurisdiction  under  §  3582(c)(2)  to  entertain  his  second
motion  because  the  term  of  that  sentence  was  ‘subsequently’
lowered by the Sentencing Commission”).7 

       Derry’s remaining argument as to § 3582(c)(2) is unpersuasive. 
He  contends  that  under  United  States  v.  Rivera,  “based  on”  and
“applicable guideline range” should be read identically, see 662 F.3d
166 (2d Cir. 2011), and, under U.S.S.G. § 1B1.10 cmt. a, the latter term
is defined as the guideline range applied at the original sentencing. 
7
   Two other circuits have held that a defendant is not eligible for a modification in
circumstances such as Derry’s, but it is not clear whether they did so because of
§ 3582(c)(2)’s “based on” requirement or § 1B1.10(a)’s “applicable guideline range”
requirement.  See United States v. Manigault, 541 F. App’x 145, 147–48 (3d Cir. 2013);
United States v. Broadwater, 471 F. App’x 534, 535 (7th Cir. 2012).

                                             13
                                                               No. 15‐1829




But  even  assuming  that  Derry’s  interpretation  of  “applicable
guideline  range”  is  correct,  Rivera’s  understanding  of  that  term  –
and,  by  implication,  its  relationship  to  “based  on”  –  has  been
abrogated  by  the  very  Guidelines  comment  upon  which  he  relies. 
United States v. Steele, 714 F.3d 751, 756 (2d Cir. 2013).  As a result, we
would not be precluded from construing “based on” and “applicable
guideline range” differently. 

       In sum, we hold that a defendant who has received a sentence
modification  is  serving  a  term  of  imprisonment  that  is  “based  on”
the guideline range applied at his most recent sentence modification. 
Here,  Derry’s  sentence  is  “based  on”  the  guideline  range  of  235  to
293 months that was applied at his 2011 sentence modification, and
that  range  has  not  “subsequently  been  lowered  by”  Amendment
782.  Accordingly, Derry is ineligible for a sentence modification.

                             CONCLUSION

     For  the  foregoing  reasons,  and  finding  Derry’s  remaining
arguments  without  merit,  the  decision  of  the  district  court  is
AFFIRMED.




                                     14